DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 11-16, 21-27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (U.S. Patent Application Pub. 2017/0294966 A1) in view of Wach (U.S. Patent 8,611,747), Guzzon (U.S. Patent Application Pub. 2016/0282640 A1), Asghari et al. (U.S. Patent 8,897,606 B2), .
Regarding claims 1 and 27, Jia et al. teaches in FIG. 1 an optical multiplexer/demultiplexer module 104 comprising a downlink optical port (coupled to fiber 108), an uplink optical port (coupled to fiber 110), a number of server downlink optical ports (coupled to fibers 112A and 112B), server uplink port (coupled to fiber 112C), an optical demultiplexer 174 and an optical multiplexer 178. Jia et al. teaches in paragraph [0036] that a downstream channel comprises an unmodulated (continuous wave) laser light and a modulated signal light. The difference between Jia et al. and the claimed invention is that Jia et al. does not teach wavelength adjustment. Wach teaches in FIG. 4 and FIG. 5 multiplexer and demultiplexer using ring resonator filters. Guzzon teaches in FIG. 2 using ring resonator for dropping a wavelength channel while sending the dropped wavelength signal to a photodetector for tuning the ring resonator filter.  Guzzon further teaches in paragraph [0053] that photonic integrated circuit can be used to implement the embodiments. Wach further teaches in FIG. 11A that the multiplexer/demultiplexer (including the ring resonators) and electronic circuits (such as the control loop for tuning the ring resonators) can be integrated on a substrate 1120. One of ordinary skill in the art would have been motivated to combine the teaching of Wach and Guzzon with the system of Jia et al. because the wavelength adjustment accounts for variation of the wavelength due to changes in operational conditions.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use tunable ring resonator filters for multiplexing and demultiplexing, as taught by Wach, and use the tuning method of Guzzon in the system of Jia et al.

The combination of Jia et al., Wach, Guzzon and Asghari et al. still fails to teach that the ring resonator has a heater disposed within a region circumscribed by the ring resonator of the corresponding one of the N optical ring resonator filters, wherein each ring resonator of the N optical ring resonator filters has an outer diameter of less than 50 micrometers. Porsandeh Khial et al. teaches in FIG. 9A ring resonator where the heater for tuning the ring resonator is disposed within a region circumscribed by the ring resonator. Bogaerts et al. teaches microring resonators, and in particular teaches on page 56, Section 3.3.1 a ring resonator with a radius of 5μm. One of ordinary skill in the art would have combined the teaching of Porsandeh Khial et al. and Bogaerts et al. with the modified system of Jia et al., Wach, Guzzon and Asghari et al. because it is a simple substitution of one known, equivalent element for another to obtain predictable results.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ring resonators with heater disposed within a region circumscribed by the ring resonator whose diameter is less than 50 micrometers, as taught by 
Regarding claim 2, Jia et al. teaches in FIG. 1 that each of the server downlink optical ports is coupled to end user 106 (equivalent to server of instant claim) and each of the server uplink optical ports is coupled to end user 106.
Regarding claim 4, Jia et al. teaches in FIG. 1 laser chip 118.
Regarding claim 5, Jia et al. teaches in FIG. 1 that the optical multiplexer/demultiplexer module is configured to separate the N downlink data communication optical signals into N separate optical channels, and wherein the optical multiplexer/demultiplexer module is configured to separate the N different wavelengths of continuous wave laser light into the N separate optical channels, such that each of the N separate optical channels includes a different one of the N downlink data communication optical signals and a different one of the N different wavelengths of continuous wave laser light.
Regarding claim 6, Jia et al. does not teach that there are 8 servers/users. However, Jia et al. teaches that there can be N users where N is greater than 3 and suggests that N is a variable number depending on the application and can be chosen by one of ordinary skill in the art. The Examiner also recognize that the claimed difference exists not as a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill as design choices. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose N to be 8.
Regarding claims 11 and 29, Wach teaches in FIG. 4 and FIG. 5 multiplexer and demultiplexer using ring resonator filters; Guzzon teaches in FIG. 2 using ring resonator for 
Regarding claims 12 and 22, Guzzon teaches in paragraph [0053] photonic integrated circuit where multiple photonic components are integrated on the same substrate.
Regarding claims 13 and 23, Guzzon teaches in FIG. 1 and FIG. 2 locking the wavelength of a ring resonator filter.
Regarding claims 14, 24 and 30, Guzzon teaches in FIG. 2 heater 210.
Regarding claims 15 and 25, Guzzon teaches in FIG. 2 control loops are respectively connected to the heaters, wherein a given embedded control loop is configured to sense an amount of light that is absorbed within a given ring resonator; Asghari et al. teaches in col. 25, lines 55-55 digital signal processor for controlling a feedback control loop. 
Regarding claim 16, Jia et al. teaches in FIG. 1 fiber 112C coupled to the server uplink optical ports.
Regarding claim 21, Wach teaches in FIG. 4 and FIG. 5 multiplexer and demultiplexer using ring resonator filters; Guzzon teaches in FIG. 2 using ring resonator for dropping a wavelength channel while sending the dropped wavelength signal to a photodetector for tuning the ring resonator filter.
Regarding claim 26, Wach teaches in FIG. 4 a multiplexer where wavelength channels are aggregate onto the output optical waveguide.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al., Wach, Guzzon, Asghari et al., Porsandeh Khial et al. and Bogaerts et al. as applied to claims 1-2, 4-6, 11-16, 21-27 and 29-30 above, and further in view of Smith (U.S. Patent Application Pub. 2011/0217039 A1).
.
Claims 7-8, 17-18, 28 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al., Wach, Guzzon, Asghari et al., Porsandeh Khial et al. and Bogaerts et al. as applied to claims 1-2, 4-6, 11-16, 21-27 and 29-30 above, and further in view of Welch (U.S. Patent Application Pub. 2016/0036550 A1).
Jia et al., Wach, Guzzon, Asghari et al., Porsandeh Khial et al. and Bogaerts et al. have been discussed above in regard to claims 1-2, 4-6, 11-16, 21-27 and 29-30. The difference 
Regarding claims 8 and 18, Welch teaches in paragraph [0024] polarization splitting grating coupler.
Regarding claim 32, Wach teaches in FIG. 4 and FIG. 5 multiplexer and demultiplexer using ring resonator filters; Guzzon teaches in FIG. 2 using ring resonator for dropping a wavelength channel while sending the dropped wavelength signal to a photodetector for tuning the ring resonator filter.
Regarding claim 33, Guzzon teaches in FIG. 2 heater 210.
Allowable Subject Matter
Claims 9-10, 19-20 and 34-45 are allowed.
Response to Arguments
Applicant's arguments filed 10 May 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, the Applicant argues, “the heater 210 of Guzzon does not teach or suggest the heater as recited in amended claim 1. Specifically, the heater of amended claim 1 is recited as being disposed within a region circumscribed by the ring resonator. However, Figure 2 of Guzzon shows that the heater 210 of Guzzon is disposed outside of the ring-shaped waveguide 204 of Guzzon. The heater 210 of Guzzon is not disposed within the region circumscribed by the ring-shaped waveguide 204 of Guzzon. The Applicant submits that the combination of Jia, Wach, Guzzon, and Asghari does not teach or suggest a heater disposed within a region circumscribed by a ring resonator, as recited in amended claim 1.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the limitation is taught by Porsandeh Khial et al.
The Applicant argues that the combination of Jia, Wach, Guzzon, and Asghari does not teach or suggest a tunable optical ring resonator filterbank that includes N (where N is greater than one) optical ring resonator filters, where each of the N optical ring resonator filters includes a ring resonator that has an outer diameter of less than 50 micrometers, and where a respective heater is disposed within a region circumscribed by the ring resonator that has the outer diameter of less than 50 micrometers, as recited in amended claim 1. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 
Regarding claim 27, the Applicant argues, “the combination of Jia, Wach, Guzzon, and Asghari does not teach or suggest conveying the N downlink data communication optical signals through a same input optical waveguide, where each ring resonator of a tunable optical ring resonator filterbank is positioned along the same input optical waveguide, and where each ring resonator of the tunable optical ring resonator filterbank has an outer diameter of less than 50 micrometers, as recited in amended claim 27.” The argument is not persuasive. Wach teaches in FIG. 4 and FIG. 5 that multiplexer/demultiplexer can be implemented using a waveguide and ring resonators for adding or dropping wavelength channels to the waveguide. Bogaerts et al. teach a ring resonator with a diameter of less than 50 micrometers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031.  The examiner can normally be reached on M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl31 May 2021




/SHI K LI/Primary Examiner, Art Unit 2637